Matter of Snaggs v New York City Dept. of Envtl. Protection (DEP) (2018 NY Slip Op 04739)





Matter of Snaggs v New York City Dept. of Envtl. Protection (DEP)


2018 NY Slip Op 04739


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-13245
 (Index No. 13199/15)

[*1]In the Matter of Dane Snaggs, appellant, 
vNew York City Department of Environmental Protection (DEP), et al., respondents.


Harvey A. Herbert, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Devin Slack, Claude S. Platton, and Dona B. Morris of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Water Board dated September 9, 2015, which confirmed a determination of the New York City Department of Environmental Protection dated December 2, 2014, denying an application to reduce certain water and wastewater charges, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bernard J. Graham, J.), dated November 10, 2016. The judgment denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
We agree with the Supreme Court's determination denying the petition and dismissing the proceeding, since the determination of the New York City Water Board was not arbitrary and capricious, did not deny the petitioner due process, and was supported by the record (see Matter of Citylights at Queens Landing, Inc. v New York City Dept. of Envtl. Protection, 62 AD3d 871; Matter of Hermany Farms v Chapin, 287 AD2d 565; Matter of 333 E. 89 Realty v New York City Water Bd., 272 AD2d 549; cf. Matter of Westmoreland Apt. Corp. v New York City Water Bd., 294 AD2d 587, 588).
DILLON, J.P., LASALLE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court